OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. WOLE.
Existía alguna duda en mi mente acerca de si la intención de la legislatura con respecto a la ley que discutimos era ha-cerla aplicable a las sentencias que se dictaran antes de su promulgación. Pero una cuidadosa lectura me ha conven-cido de que el pensamiento legislativo estaba puesto en la efectividad de cualquier sentencia, dictada o no, más bien que en las de acciones futuras o pendientes de ser entabladas. De acuerdo con la sección primera de la Ley de' abril 13, 1916, la “petición” puede ser hecha después del fallo, y no hay razón para limitar un embargo solamente a las reclamacio-nes que han de ser hechas efectivas. En otras palabras, se menciona generalmente a las sentencias, sin que se demues-tre razón para excluir a ninguna. Esta conclusión queda robustecida por el hecho de1 que el texto español de la sección 2 de dicha ley dice firme en lugar de “final,” indicando así una sentencia que podría ser final pero no ejecutable como en este caso.
Establecida esta premisa, no tengo dudas sobre el poder de la legislatura para hacer el remedio aplicable a senten-cias dictadas, bajo el principio corriente1 de que si se deja, sustituye o añade alguna disposición al remedio existente a favor de un acreedor, la obligación contenida en el contrato *295no queda desvirtuada. Y estoy conforme' con la jurispruden-cia citada por la corte, en cuyo análisis tomé parte. ••
’ ‘ Además el récord muestra que los apelantes comparecie-ron- ante la corte, no para protestar de la falta de jurisdiA ción de la corte sobre ellos, sino para negar la jurisdic-ción sobre el demandado- principal. Los apelantes, en res-puesta a los emplazamientos expedidos en este caso, tuvie-ron una oportunidad para levantar su defensa especial y no lo hicieron. Algunas de las consideraciones de la corte en el caso de Louisville & Nashville R. R. Co. v. Schmidt, 177 U. S. 230, son aplicables cuando una parte ha comparecido sin hacer tal defensa especial. Véase también Pease v. Rathbun-Jones Eng. Co., 243 U. S. 280.
Por ser algunos de mis razonamientos distintos a los es-tablecidos por la corte, es que los expongo en esta opinión concurrente.